Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          Application Serial number 16001973 has been reviewed.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 and 5-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nagasaki (US 2010/0304104).
           Preparation Example 1 in paragraph 150 and Table 1 of the reference discloses production of “polymerizable composition A” containing 22.5 parts of SEBS, 0.3 parts initiator and 0.1 part of 1,6 hexanediol diacrylate and note similar Preparation Examples 2 and 3. Note Table 2 for applicants’ haze and transmittance values as in examples 5 and 7. Note that the materials are disclosed to be flexible in paragraph 107. Note production of a layer of the material from Preparation Example 1 on a base film and addition of a “cover film” at paragraphs 157 as in claim 8. Regarding claim 6, due to use of identical materials as to those of the claims, a yellowness index as in claim 6 would .


           Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kobayashi et al. (US 6414059).
           Note Tables 1-7 for examples 1-46 as well as Tables 8-11 for comparative examples 1-28 all reporting formation of a “sheet” as in applicants “film” containing components “a” (see  column 28, lines 29-39), “g” (see column 30, lines 1-6) and “h” as in applicants’ “hydrogenated styrene based elastomer”, “polymerizable initiator and “polymerizable compound” (see column 30, lines 6-10) respectively. Note comparative example 1 in Table 8 for concentrations as in claims 2 and 3. Regarding claims 5-7, due to use of identical materials as to those of the claims, an identical characteristics would reasonably appear to be inherent since characteristics are due to the nature of the materials to which they apply.

           Claim(s) 1 and 5-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hikita et al. (US 20090067798).
           Paragraph 117-118 discloses the production of a 40 micron film formed from a composition containing 1,6 hexane diacrylate  as in applicants polymerizable compound, SEBS as in applicants compsosition “A” and IRGACURE initiator and note that the film is formed on a PET film as in applicants “base film” of claim 8 and another “release film” formed on top as in applicants “protective film as in claim 8 (paragraph .


           Claim(s) 1-8 are rejected under 35 U.S.C. 102(a2) as being anticipated by Shibata el al. (US 20180288882) 
           The reference in paragraph 111 and Table 2 discloses “flexible resin layers” with applicants haze and transmittance values formed from DYNARON SEBS and diacrylates such as nonanediol diacrylate and IRGACURE initiator. Note paragraph 108 where the material was deposited as a film on a PET layer and cured following addition of a protective layer as in claim 8. Regarding claim 6, applicants Yellowness Index is reported in Table 2 as “YI”.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


           Claim(s) 1-8 are rejected under 35 U.S.C. 102(a2) as being anticipated by Shibata el al. (US 20170325336)
           The reference in paragraph 116 and Table 2 discloses “flexible resin layers” with applicants haze and transmittance values formed from DYNARON SEBS and diacrylates such as nonanediol diacrylate and IRGACURE initiator. Note paragraphs .
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
8-2-21

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765